MEMORANDUM **
Bob Loren appeals from his guilty-plea conviction and 10-month sentence for conspiracy to commit marriage fraud, in violation of 18 U.S.C. § 371. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Loren contends that his attorney’s advice to accept the plea agreement constituted ineffective assistance of counsel because the agreement yielded no sentencing benefits. We conclude that the record is sufficiently developed to allow us to consider Loren’s ineffective assistance of counsel claim on direct appeal. See United States v. Labrada-Bustamante, 428 F.3d 1252, 1260-61 (9th Cir.2005). Loren’s contention that the plea agreement yielded only illusory sentencing benefits is incorrect because he received a downward adjustment for acceptance of responsibility pursuant to the plea agreement. Loren thus cannot show that his attorney’s advice to accept the plea agreement was deficient. See United States v. Jeronimo, 398 F.3d 1149, 1155 (9th Cir.2005). Moreover, Loren cannot demonstrate prejudice. See Hill v. Lockhart, 474 U.S. 52, 59, 106 S.Ct. 366, 88 L.Ed.2d 203 (1985). Accordingly, his ineffective assistance of counsel claim fails. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.